April 04, 2008

Mr. Blake Bradford Thompson
The Thompson Law Office
260 N. Belknap
Stephenville, TX 76401

Mr. Lance Hall
Attorney at Law
P.O. Box 168
Sweetwater, TX 79556
Ms. Mary A. Keeney
Graves Dougherty Hearon & Moody, P.C.
401 Congress Avenue, Suite 2200
Austin, TX 78767-0098

RE:   Case Number:  06-0814
      Court of Appeals Number:  11-05-00098-CV
      Trial Court Number:  20,371

Style:      TEXAS MUTUAL INSURANCE COMPANY
      v.
      PAULA LEDBETTER, REPRESENTATIVE OF THE ESTATE OF CHARLES WADE
      LEDBETTER, INDIVIDUALLY AND AS NEXT FRIEND OF DUSTIN WADE LEDBETTER, A
      MINOR, AND TONJA LEDBETTER AND JAMIE LEDBETTER, INDIVIDUALLY

Dear Counsel:

      Today the Supreme Court of Texas delivered the  enclosed  opinion  and
judgment in the above-referenced cause.  The  Motion  for  Emergency  Relief
from Declaratory Judgment Action is dismissed as moot.


                                       Sincerely,
                                       [pic]
                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Sherry Williamson |
|   |Ms Nona Carter        |
|   |Mr. William Lowe Burke|
|   |III                   |
|   |Mr. Robert H. Fugate  |
|   |Mr. Brian J.          |
|   |Brandstetter          |